Citation Nr: 0001199	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  96-37 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to a disability rating greater than 20 percent 
for the period from July 1990 to August 1993 for 
degenerative disc disease, L3-4-5.

2. Entitlement to a disability rating greater than 40 percent 
for the period from August 1993.

3. Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel

INTRODUCTION

The appellant had active duty from July 1959 to July 1963. 

This matter was last before the Board of Veterans' Appeals 
(Board) in February 1999, on appeal from a May 1996 rating 
decision of the Portland, Oregon Department of Veterans 
Affairs (VA) Regional Office (RO).  Upon its last review, the 
Board remanded the appellant's rating claim for compliance 
with the then recent ruling of the United States Court for 
Veterans Claims (formerly, the United States Court of 
Veterans Appeals and hereafter "Court") in Fenderson v. 
West, 12 Vet. App. 119 (1999).  

In February 1998, the appellant withdrew his then pending 
request for non-service-connected pension benefits from 
appellate consideration.  This matter is therefore not before 
the Board.  

The Board notes that in various correspondence, the appellant 
has alluded to the development of a depressive disorder that 
he alleges has been caused or worsened by his service-
connected back disability.  The appellant has not submitted a 
formal claim of entitlement to service connection for a 
psychiatric disorder.  This matter is therefore referred to 
the RO for appropriate action.  


REMAND

The appellant in essence is challenging the January 1996 RO 
rating decision which implemented the Board's November 1995 
decision which granted the appellant service connection for a 
low back disability.  The RO assigned a 20 percent disability 
rating from July 12, 1990, the date that the appellant filed 
a reopened claim of entitlement to service connection for a 
low back disability and a 40 percent disability rating from 
August 5, 1993, the date of a VA examination report which 
showed that the back disability had increased in severity.  
The appellant essentially contends that the severity of his 
disability has always been greater than was reflected in the 
January 1996 RO.  He further contends that under the law, he 
is entitled to a disability rating for neurological damage, 
separate from his musculoskeletal disorder.  Further, the 
appellant argues that his service-connected back disorder has 
rendered him totally disabled and individually unemployable.

Having carefully reviewed all of the evidence pertinent to 
the appellant's claims in light of his contentions, the Board 
is of the opinion that the medical evidence of record remains 
insufficient for appellate review and must again remand the 
claims.  

As was noted in the Board's February 1999 remand, the 
appellant's claims have been in continuous appellate status 
since their original assignment of service-connection, and 
the evidence to be considered therefore includes all evidence 
proffered in support of the reopened claim.  Fenderson, 
supra.; see also Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994).  

In light of the appellant's contentions and the development 
of the record, the Board will briefly review the evidence of 
record presently adduced.  

Factual background 

As is noted above, the record reflects that by rating 
decision dated in November 1995, the Board granted 
entitlement to service connection for a low back disability, 
upon the appellant's July 12, 1990 request to reopen his 
previously denied claim.  

Records of treatment afforded by J.S.S., M.D. were received.  
In sum, they reflect that in July 1990, the appellant 
complained of back pain, and that he was "currently on 
disability retirement because of severe degenerative 
arthritis of his left knee which [would] eventually require a 
knee prosthesis."  He was then noted to be approximately 100 
pounds over his ideal weight.  In a September 1990 record, 
Dr. S. noted that a recent computerized tomography study 
detected disc disease at L4-5, but that the condition was 
"certainly not severely disabling enough to suggest surgical 
intervention," and that the appellant's "other problems" 
were of greater import.  

The appellant underwent a VA physical examination in August 
1993.  He was noted to be "quite obese," and weighed closed 
to 300 pounds.  The appellant was six feet, two inches tall.  
He was noted to walk "very protectively," and used a cane 
due to a disability of the knees.  Lumbar range of motion was 
40 degrees flexion and ten degrees extension.  Lateral 
bending was 15 degrees to the right and ten degrees to the 
left.  Rotation was to ten degrees, bilaterally.  Reflexes at 
the knee were 1+ bilaterally and equal.  Ankle reflexes were 
2+ and equal.  The examiner found no weakness of the lower 
extremities that could be attributed to his back condition, 
and he did not have sensory loss attributable to his back.  

In a January 1995 report authored by K.J., M.D., the 
physician reported that a sensory examination indicated that 
pinprick testing was intact throughout, with the exception of 
the area over the left lateral calf, "somewhat suggestive" 
of an L5 distribution.

The appellant underwent a VA physical examination in May 
1996.  He reported having low back pain since his discharge 
from active duty.  It was noted that the appellant had 
bilateral knee problems resulting from civilian employment 
and a right ankle fracture.  He reported that he could sit 
for about 15 minutes, walk for about 15 minutes and that 
these activities were limited by pain in his back.  The 
appellant reported that he did not operate a vehicle and that 
he "lost his license."  He reported that he had chronic low 
back pain, and occasional bilateral thigh numbness, without 
pain.  

The examiner commented that the appellant's right ankle pain 
and restricted motion were related to a previous fracture.  
He reported that the lower extremity numbness was a part of 
the appellant's back disorder, and it was "the typical 
feeling of numbness or discomfort that radiate[d] out from a 
chronic low back problem."

In June 1996, the appellant underwent a computerized 
tomographic study of the lumbosacral spine, upon referral by 
Dr. M.B.S.  It was reported that the appellant complained of 
numbness in both lower legs when standing or walking.  In 
sum, the findings of the study indicated disk space narrowing 
at L4-5, with evidence of osteophyte formation throughout the 
lumbar spine.  There was no evidence of focal disk protrusion 
or extrusion, and no spinal canal stenosis seen.  The 
appellant's back was noted to have "mild to moderate changes 
affecting the neural foramina on the left at L4-5 and L5-
S1."  The vertebral bodies appeared intact, and there was no 
evidence of spondylolysis.  

The appellant underwent electrodiagnostic testing in June 
1997, conducted by P.J., M.D.  It was reported that about 
five years earlier, the appellant developed numbness over the 
left thigh, lateral calf and lateral foot that had become 
persistent.  The appellant was not aware of any weakness.  
Dr. P.J. reported that his testing then indicated findings 
probably indicative of a motor sensory peripheral neuropathy, 
most likely attributable to diabetes.  Upon clinical 
examination in July 1997, Dr. P.J. withdrew his earlier 
assessment that the appellant's radiculopathy was due to 
diabetes, and opined that the symptom was related to the 
lumbar disease.  

In response to the Board's February 1999 remand, the 
appellant underwent a VA physical examination in May 1999.  
The appellant was reported to have "subjective" feelings of 
weakness in both thighs and impaired coordination of the left 
lower extremity, for which he was using a leg brace.  On 
physical examination, the examiner noted that the appellant 
limped, which was attributed to left lower extremity 
numbness.  The appellant was noted to have decreased 
sensation in both legs.  The examiner stated that the 
appellant's lumbar nerve roots were "probably okay".  
However, in an addendum, the examiner diagnosed to appellant 
to have polyradiculopathies of L5 and S1.

In November 1999, the appellant proffered an October 1999 
letter from J.K.L., M.D., and an October 1999 report authored 
by L.E.J.   In her report, Dr. J.K.L. observed that the 
appellant complained of shooting, excruciating pain in the 
bilateral lumbosacral region and numbness that radiated into 
the heel.  She noted the appellant's report that these 
symptoms were present 24 hours a day, and there was no patter 
of variation in pain intensity.  She observed that the 
appellant was diagnosed to have diabetes mellitus and 
hypertension, in addition to degenerative disc disease.  

Discussion

At all times pertinent to this matter, the appellant's 
disability has been rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  Under this provision, a 60 percent evaluation 
would be appropriately assigned for pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.

As was noted in the Board's February 1999 remand, under the 
Court's ruling in Bierman v. Brown, 6 Vet. App. 125 (1994), 
the assignment of a separate disability rating for a 
neurological disability under 38 C.F.R. § 4.124a may be 
appropriate when its manifestations are distinct from low 
back symptoms (i.e., that is neither duplicative or 
overlapping) attributable to the musculoskeletal disorder.  

It is clear from the recitation of evidence above that these 
is some question concerning the nature and severity of the 
appellant's service-connected disability, particularly in 
light of coexisting non service-connected disabilities such 
as diabetes mellitus.  The medical evidence has been 
conflicting and unclear as to this matter, as indicated by 
the June and July 1997 statements of Dr. P.J.

It was to clarify the medical ambiguity in the case that the 
Board remanded the case to the RO in February 1999.  In its 
February 1999 remand, it directed that the appellant be 
afforded "diagnostic testing deemed necessary to render a 
clinically supported diagnosis and/or assessment of 
severity" under the precedent cited above.  

In his May 1999 examination report, the VA orthopedic 
examiner stated that the appellant's nerve roots were 
"probably okay," but that a neurologic examination was then 
pending, and that he would defer to its results with regard 
to the diagnosis of the appellant's neurological disorder.  
In July 1999, a VA neurological examiner reported that she 
had reviewed previous studies from June 1996 and from May and 
July 1997, and diagnosed the appellant to have 
"polyradiculopathies."  No clinical neurological testing 
was then conducted, and no apparent medical scrutiny was 
undertaken with a view towards resolution of whether the 
appellant's neurological deficits of the lower extremities 
were due to his service-connected back disability and, if so, 
whether the appellant had separate neurological symptoms that 
would warrant the assignment of a separate disability rating 
under the Court's ruling in Bierman.  

In observing that he would "defer" to the neurological 
examiner, the orthopedic examiner did not provide any 
information as to the nature or degree of the neurological 
symptoms, as separate from the appellant's degenerative disc 
disease.  

Thus, the medical evidence of record indicates that the 
appellant may have neurological symptoms of the peripheral 
system, separate from his presently service-connected 
degenerative disc disease of the lumbar spine, the cause for 
which symptoms remains unclear.  Because the resolution of 
this issue is inextricably intertwined with that of the 
appellant's disability rating, the Board must defer 
resolution of the appellant's remaining claims, including his 
claim of a total disability evaluation based upon individual 
unemployability, until the requisite medical examination and 
adjudication is conducted.  

Although in its Supplemental Statement of the Case, the RO 
stated that "consideration has been given to" 38 C.F.R. 
§§ 4.40 and 4.45 and the Court's decisions in Bierman and 
DeLuca v. Brown, 6 Vet. App. 321 (1993), there is no 
discussion of these provisions or precedent in the RO's 
decision, and the Board cannot ascertain the bases of the 
RO's decisions with regard to these cases or regulatory 
provisions.  

The Board is cognizant in this regard that the appellant has 
expressed frustration with the delay in the resolution of 
this matter, and a sometimes unwillingness to participate in 
further inquiry.  However, it is the Board's responsibility 
to assess the probative weight to be assigned to the evidence 
of record, and the Board accordingly must ensure that it 
obtains a complete picture of a claimant's disorder in order 
to fulfill that responsibility.  See Littke v. Derwinski, 1 
Vet. App. 90 (1990); Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121 (1991).  Where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill the statutory duty to assist.  See Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).

This matter is REMANDED for the following:

1.  The RO should contact the appellant 
and his representative and ascertain if 
the appellant has received any VA, 
private, or other medical treatment which 
is not evidenced by record.  The 
appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.  

2.  The RO should afford the appellant an 
appropriate VA examination, specifically 
to determine the nature and extent of 
impairment caused by his service-
connected low back disability.  The 
appellant's claims folder and a copy of 
this remand must be made available to and 
reviewed by the examining physician(s) in 
conjunction with the examination(s). 

All pertinent symptomatology and findings 
should be reported in detail.  In 
particular, the nature of the lower 
extremity neurological problems, and 
their relationship, if any, to the 
service-connected low back disability 
should be described in detail.  All 
diagnostic testing deemed necessary to 
render a clinically- supported diagnosis 
and/or assessment of severity should be 
administered.  The report of the 
examination, including the reports of all 
completed tests or special studies, 
should thereafter be associated with the 
appellant's claims folder.

3.  After the development requested has 
been completed, the RO should review the 
appellant's claims folder and ensure that 
all of the foregoing development actions 
have been conducted and completed in 
full. If any development is incomplete, 
appropriate corrective action is to be 
implemented, including the return of an 
inadequate examination report to the 
responsible physician.

4.  After completion of the above, the RO 
should readjudicate the appellant's claim 
seeking an increased rating for the 
service-connected low back disorder with 
consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO pursuant to this remand.  The law, 
regulations and Court decisions discussed 
by the Board above, in particular DeLuca 
and Bierman, should be considered by the 
RO in evaluating the appellant's claim.  
Further, consideration of an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) should be addressed on 
readjudication as well.

If the appellant's claim for an increased rating is denied, 
the appellant and his representative should be furnished a 
supplemental statement of the case and given the opportunity 
to respond thereto.  Thereafter, the case should be returned 
to the Board, if in order. 

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the United States Court of 
Veterans Appeals (Court).  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

The RO and the appellant are further advised that the 
appellant and/or his representative may furnish additional 
evidence and argument while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).

The appellant is advised that no action is required of him 
until further notice is obtained by VA.  However, the Board 
again observes that the appellant has maintained that all 
evidence necessary to adjudicate his claim is currently of 
record.  Citing privacy concerns, the appellant advised the 
RO by letter dated in March 1998 that he would not sign 
appropriate authorization forms that would enable the RO to 
secure certain requested updated medical records.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


CONTINUED ON NEXT PAGE

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


  The appellant specifically waived consideration of this evidence by the RO, pursuant to 38 C.F.R. 
§ 20.1304 (1999).  The remand will afford the RO the opportunity to review this evidence in any event.
 


